NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DELMER SMITH,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-2588
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender,
and Steven G. Mason, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.



             Affirmed.



CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES R., ASSOCIATE
SENIOR JUDGE, Concur.